DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of a Request for Continued Examination (RCE) filed 3/18/21. 
3. An NOA was issued for this application 12/18/20. Claim 1 was the allowable claim. Applicant has added claims 2-12 and claims 1-12 are pending and claim 1 is the independent claim.
Allowance and reasons for allowance
4. Claim 1 is allowed and claims 2-12 are allowed by virtue of their dependence on claim 1.
5.    The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
An optical detector comprising:
a microring cavity constructed to receive the probe laser and the pump laser, wherein the microring cavity includes a covered portion and an exposed portion; a microbridge suspended above the exposed portion of the microring cavity so as to interact with an evanescent optical field in the exposed portion of the microring, wherein the microbridge is constructed to absorb radiation from light impinging on the microbridge such that a resonance frequency of the microbridge changes in proportion to an amount of absorbed radiation, and wherein the probe laser is configured to be modulated by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art

6. The closest prior art is by Vollmer et al (US 8400639) which discloses the pump and probe lasers and a microring cavity [Fig 1 ] but fail to disclose the microring cavity includes a covered portion and an exposed portion and a microbridge suspended above the exposed portion of the microring cavity so as to interact with an evanescent optical field in the exposed portion of the microring.

In the instant invention, the microring cavity and microbridge or microcantilever are designed so as to avoid the problems that other MEMS/NEMS detectors which rely on microcantilever or microbridge deflections to measure incident radiation and are affected by thermal-mechanical noise. In the instant invention, the amount change in resonance frequency of the microbridge is used to calculate the amount of absorbed radiation, avoiding the thermal-mechanical noise problems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884